DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed March 10, 2022 wherein claims 1-8 and 21-23 are currently pending and claims 9-14, 17, and 19-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, and 21-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hirade et al (US 2016/0257831).
With regards to claim 1, Hirade teaches an active energy ray curable composition (title) that is cured in layers (abstract figure 0097) in an additive manufacturing process (0097) and used for making panels for vehicles (0099).  Hirade teaches the composition to contain antioxidants and ultraviolet absorbents (0078) and 
With regards to claims 3, 4, and 5, Hirade teaches the addition of a polymerization accelerator that includes amines, as applicants cite in the specification as reading on a slow-reacting compound that remains for several weeks under the claimed conditions (0077).
With regards to claim 8, Hirade teaches the forming to include UV radiation (0098).
With regards to claim 21, Hirade teaches the method to create a 3D object (title) and for the process to include heating the layers (0029).
With regards to claim 22, Hirade the composition does cure and contains the claimed compounds, reading on the claimed compounds not interfering with the curing (abstract).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirade et al (US 20160257831).
With regards to claim 2, the disclosure of Hirade is adequately set forth in paragraph 4 above and is herein incorporated by reference.
Hirade does not teach the dose of the irradiation for the second step.  However, Hirade does teach that the dose of radiation is determined by the color of the composition, the thickness of the layer, and the desired depth of cure (0189-0190).  Therefore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to vary the dose and intensity of the radiation in order to achieve the desired characteristics.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirade et al (US 2016/0257831) in view of Savage et al (US 2016/0177130).
With regards to claims 6 and 7, The disclosure of Hirade is adequately set forth in paragraph 4 above and is herein incorporated by reference.  
Hirade does not teach the addition of a hindered amine light stabilizer (HALS).
Savage teaches a resin (abstract) that is used to make multiple layers (0049) that includes HALS compounds (0025) including tetramethyl piperidine derivatives (0032).  Savage teaches the motivation for using these compounds to be because they help improve not only the stability of the coatings but also provides protection for the underlying substrate (0025).  Savage and Hirade are analogous in the art of curable .


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hirade et al (US 2016/0257831) in view of Sun et al (US 2014/0131908).
With regards to claim 23, the disclosure of Hirade is adequately set forth in paragraph 4 above and is herein incorporated by reference.
Hirade does not teach the use of digital light processing.
Sun teaches a resin for three dimensional fabricating (title and abstract) that includes stabilizers (0040).  Sun teaches the use of the composition for 3D printing (0002) and the use of Digital Light Processor (DLP) as the form of additive manufacturing and states the motivation for using this method being because it allows for projection of sequential voxel planes into the liquid resin causing the liquid resin to cure (0002).  Hirade and Sun are analogous in the art of additive manufacturing on curable resins to create 3D objects.  In light of the benefits above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the digital light processing of Sun as the form of additive manufacturing of Hirade, thereby obtaining the present invention.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed March 10, 2022, with respect to claims 1-8 and 21-22 under 35 USC 102(a)(1) with respect to Wachter et al (US 2015/0111176) have been fully considered and are persuasive.  The rejection of claims 1-8 and 21-22 has been withdrawn. 
Applicant’s arguments with respect to claims 1-8 and 21-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763